Co Oo SN DH A FP WD NO

NO NYO NO NH NH NY NY NN KN KH KF KF FP KF FEF FEF S| KE
oN KN A SF BD NO KEK ODO (OULULUCeOCOmUMUGAN DNC UG CO

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NA’EEM BETZ VERIFIED COMPLAINT FOR
4244 HILDRETH ST. SE DAMAGES, STATUTORY, PUNITIVE,
WASHINGTON, D.C. 20019-9998 ACTUAL, FEES AND EXPENSES,
mn COSTS, AND OTHER RELATED
PLAINTIFF / PRO SE puele
JURY TRIAL DEMANDED
v. 12 JURORS
FIRST FIDELITY SERVICES

13217 JAMBOREE ROAD, SUITE #426 CIVIL CASE NO:
TUSTIN, CALIFORNIA 92782
Honorable Judge

DEFENDANTS / RESPONDANTS

Case: 1:20-cv—02093 JURY DEMAND
Assigned To : Friedrich, Dabney L.
Assign. Date : 7/29/2020

Description: Pro Se Gen. Civ. (F-DECK)

 

 

 

 

COMES NOW, the Plaintiff(s) Na’eem Betz complaining of the Defendant(s) and as follows;

L VERIFIED COMPLAINT
NATURE OF ACTION

1. Plaintiff(s), Na’eem Betz, individually, hereby sues Defendant(s) First Fidelity Services, et
al., (“First Fidelity Services”) for new violations of the Telephone Consumer Protection Act

(“TCPA”) 47 U.S.C. § 227 et seq.

ORIGINAL VERIFIED COMPLAINT
tll =

 

 
o co NSN DWN AH ee WD NHR

NY NO HO NH NO WH NHN NB NO KK KF KF KF KF YF KF KF ES hl YS
co 6UmYNDUlUCUCNO BOW ee NG Ges il NOS iil se SOD i DSO Nl CO

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 2 of 18

IL. PRELIMINARY STATEMENT

2. This is an action for damages and injunctive relief brought by Plaintiff(s) Na’eem Betz against
Defendant(s) First Fidelity Services, et al., (“First Fidelity Services”) for violations of the
Telephone Consumer Protection Act (TCPA) 47 USC § 227(c)(5).

3. Upon belief and information, Plaintiff(s) contends that many of these practices are widespread
for the Defendant(s). Plaintiff(s) Na’eem Betz intends to propound discovery to Defendant(s)

First Fidelity Services, et al., (“First Fidelity Services”) identifying all telephone numbers used /
number of times called in placing or making telephone calls to consumers like Plaintiff Na’eem
Betz cellular telephone in direct violation of (TCPA) 47 USC § 227(c)(5), (FTC) National Do Not
Call Registry.

4. Plaintiff(s) contends that the Defendant(s) have violated such laws by repeatedly harassing
Plaintiff(s) by calling his wireless telephone number ending in 8063 which is registered on the
(FTC) National Do Not Call Registry since April 22, 2012. Anyone whose numbers are registered
on the DNC list that has received two telemarketing calls within a twelve-month period can sue for
all calls including the first. It does not matter if calls are live, pre-recorded or robo calls. The DNC
provision is a powerful section of the TCPA because it prohibits calls to both cell phone and
residential lines, which are registered on the federal or company specific do-not call lists. It is not
necessary to prove the telemarketer used an ATDS or used artificial or pre-recorded voice
messages. Live calls to numbers registered on the DNC are prohibited.

Ill. JURISDICTION AND VENUE
5. Jurisdiction of this Court arises under Telephone Consumer Protection Act, (“TCPA”)

47 U.S.C. §227(3)(C) et seq. Federal Question Jurisdiction 28 U.S.C. § 1331. Supplemental

ORIGINAL VERIFIED COMPLAINT
~2~

 
oOo Oo AN BD Ww FSF WO NH

NO po bh NH NY HN ND NV NY HK HF KF KF KF SF OS SEO Sle
co oTN KN OW SB DH YY He CO CO CO HS NOHKlClULDRlUlULUhGULULN lL CUO

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 3 of 18

jurisdiction exists for the state law claims pursuant to 28 U.S.C. §1367. See Mims v. Arrow Fin.
Servs., LLC, 132 S. Ct. 740, 745 (2012).

6. Venue is proper pursuant to 28 U.S.C. §1391(b)(2). (b) Venue in General. —A civil action
may be brought in— (2) a judicial district in which a substantial part of the events or omissions
giving rise to the claim occurred, or a substantial part of property that is the subject of the action is
situated.

IV. PARTIES

7. Plaintiff(s), Na’eem Betz, is a natural person and is a resident of Washington, D.C. or
Washington, District of Columbia which is the Federal District Capital of the United States of
America.

8. Upon information and belief Defendant(s) First Fidelity Services, et al., (“First Fidelity
Services”) Headquarters Address at : 13217 Jamboree Road, Suite # 426, Tustin, CA 92782. Upon
information and belief Defendant(s) First Fidelity Services, et al., (“First Fidelity Services”)
provides document preparation services for consumers who are weighed down with student loan
debt. (“First Fidelity Services”) helps consumers find which Department of Education (DOE)

programs are available to them, such as, Forgiveness, Forbearance, Deferment or Rehabilitation.

9. Upon information and belief Defendant(s) First Fidelity Services, et al., (“First Fidelity
Services”) goal is to help consumers find and enroll in affordable student loan repayment options,

hopefully giving them a sigh of relief from the burden of student loan debt.

10. Upon information and belief Defendant(s) First Fidelity Services, et al., (“First Fidelity

Services”) strive to meet your student loan consolidation needs by giving you the attention and

ORIGINAL VERIFIED COMPLAINT
~ 3 ~

 
So Co NT Dn eH BP WD YP

NO pO NO NH NH KN NH WN NO Ff FF Ff BF Ff PF EF ES lh hl
oo tT KN AW BP DH NH KH OO mO HTD DK KH Be WY FS

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 4 of 18

respect which you deserve. (“First Fidelity Services”) team promises to uphold our values so that

we can serve you to the best of our ability so that we can help you get out of student loan debt.

11. Upon information and belief Defendant(s) First Fidelity Services, et al., (“First Fidelity
Services”) strive to exceed your expectations in all areas, knowing that as a satisfied customer,
you'll happily share your success story-and our name-with friends and family who need help
navigating the often confusing and complicated waters of student loan consolidation.

V. LEGAL BASIS FOR THE CLAIMS

12. The Federal Communications Commission plays a crucial role in helping consumers stop
unwanted calls and text messages. Under the Telephone Consumer Protection Act, the FCC
provides clarity on the law, sets rules, takes enforcement actions, and provides resources for

consumers.

Federal
( Communications
Commission

Consumers can take back their permission to be called or texted in any reasonable way
A calling company cannot require someone to fill our a form and mail it in as the only
way to revoke consent.

“See Attached Exhibit C — (FCC) Federal Communications Commission - Consumer Help

Resources Know your Rights: The Rules on Robocalls and Robotexts.”

ORIGINAL VERIFIED COMPLAINT
~4~

 
oOo Co ST DR nH SF WY NO

mM po Nb NH NY NHN NWN NN HN KF FF KF FF KF PF ES PS le
oOo ~~ NO AW BP WH NO Ke OO OHH KOU UL SUL LULU

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 5 of 18

Congress enacted the TCPA in 1991 to address certain practices thought to be an invasion of
consumer privacy and a risk to public safety. The TCPA and the Federal Communications
Commission’s (“FCC”) implemented rules to prohibit: (1) making telemarketing calls using an
artificial or prerecorded voice to residential telephones without prior express consent; and (2)
making any non-emergency call using an automatic telephone dialing system (“ATDS”) or an
artificial or prerecorded voice to a wireless telephone number without prior express consent.

13. If the call includes or introduces an advertisement, or constitutes telemarketing, consent must
be in writing. Calls that include non-marketing messages require consent, but not written consent.
The TCPA grants consumers a private right of action, with a provision for ($500) or the actual
monetary loss in damages for each violation, whichever is greater, and treble damages ($1500) for
each willful or knowing violation, as well as injunctive relief.

14. Since the TCPA’s passage in 1991, the FCC has taken multiple actions implementing and
interpreting the TCPA and has issued numerous Declaratory Rulings clarifying specific aspects of
the TCPA. The most recent, FCC Omnibus Order of July 10, 2015, (the “Order’) provided further
protection to consumers by, among other things, clarifying that ATDS is nearly any dialing
system, confirming liability attaches to calls made to the wrong number or reassigned number, and
clarifying consumers may revoke consent through reasonable methods.

15. In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991,

FCC 15-72, 30 F.C.C.R. 7961, (July 10, 2015), available at hittps://www.fec.zov/document/tcpa-

 

omnibus-declaratory-ruling-and-order. The Order defines an “auto-dialer” as equipment/software
that has the future capacity to dial randomly or sequentially. “In other words, the capacity of an
auto dialer is not limited to its current configuration but also includes its potential functionalities.”

The Order clarifies the meaning of “capacity” and that “any call” made using the device with the

ORIGINAL VERIFIED COMPLAINT
~5~

 
Oo co I DB wn & WO NO

oO NY bw NHN NY NY NY KW NO RB SS FF FS FSF SFO El hl ES
co NN OKO UA FBP WO NO F§|§ OD ODO DO HT DB On FP WD NY KF C&C

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 6 of 18

capacity to serve as an ATDS requires consent under the TCPA, even if the caller is not
“actually...using those functionalities to place calls” at the time.

Prior express written consent means “an agreement, in writing, bearing the signature of the person
called that clearly authorizes the seller to deliver or cause to be delivered to the person called
advertisements or telemarketing messages using an automatic telephone dialing system or an
artificial or prerecorded voice, and the telephone number to which the signatory authorizes such
advertisements or telemarketing messages to be delivered. 47 C.F.R. § 64.1200(£)(8).

16. The Order also states that calls placed to the wrong number or a reassigned number are made
with knowledge of the error after the first call; and consumers may revoke consent through any
reasonable method, including orally: “[w]e clarify, however, that callers who make calls without
knowledge of reassignment and with a reasonable basis to believe that they have valid consent to
make the call should be able to initiate one call after reassignment as an additional opportunity to
gain actual or constructive knowledge of the reassignment and cease future calls to the new
subscriber. If this one additional call does not yield actual knowledge of reassignment, we deem
the caller to have constructive knowledge of such;” “[c]onsumers generally may revoke, for
example, by way of a consumer-initiated call, directly in response to a call initiated or made by a
caller, or at an in-store bill payment location, among other possibilities.”

17. Furthermore, the TCPA established the National Do-Not-Call List and also mandates all
businesses that place calls for marketing purposes maintain an “internal” do-not-call list
(“IDNC”). See 47 C.F R. § 64.1200(d). The IDNC is “a list of persons who request not to receive
telemarketing calls made by or on behalf of that [seller].” Id. The TCPA prohibits a company from
calling individuals on its IDNC list or on the IDNC list of a seller on whose behalf the

telemarketer calls, even if those individuals’ phone numbers are not on the National Do-Not-Call

ORIGINAL VERIFIED COMPLAINT
~6~

 
O Co ~ On wa > bo i) —

MO NO BH NH NH NY WH NH KN KF KH F&F KF KF KF FSF OF ES
oOo YN NN OAC NI lar lll OOOO i DO ISOC DH i Oa ee Ll Hl lc

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 7 of 18

Registry. Id. At § 64.1200(d)(3),(6). Any company or someone on the company’s behalf, who
calls a member of the company IDNC is liable to that person under the TCPA. The called party is
then entitled to bring a private action under the TCPA for monetary and injunctive relief.

18. Finally, in 2008, the FCC held that “a creditor on whose behalf an autodialed or prerecorded
message call is made to a wireless number bears the responsibility for any violation of the
Commission’s rules.” In re Rules and Regulations Implementing the Telephone Consumer
Protection Act, Declaratory Ruling on Motion by ACA International for Reconsideration, 23
FCCR cd. 559, 565, J 10 (Jan. 4, 2008); Birchmeier v. Caribbean Cruise Line, Inc., 2012 WL
7062748 (Dec. 31, 2012). Accordingly, the entity can be liable under the TCPA for a call made on
its behalf, even if the entity did not directly place the call. Under those circumstances, the entity is
deemed to have initiated the call through the person or entity. In interpreting the TCPA, it should
be borne in mind that "[t]he TCPA is a remedial statute that was passed to protect consumers from

unwanted automated telephone calls." Gager v. Dell Fin. Servs.. LLC, 727 F.3d 265,271 (3d Cir

 

2013),citing S. Rep. 102-178, at 5 (1991), reprinted in 1991 U.S.C.C.A.N. 1968, 1972. The TCPA

provides a private right of action for injunctive relief and damages. Id. § 227(b)(3). A text message

to a cell phone is a "call" for purposes of the TCPA. Campbell-Ewald Co. v. Gomez, 136 S.Ct
663, 667 (2016).
VI. FACTUAL ALLEGATIONS

19. On the date of March 10, April 10, April 21°, April 23", May 5", July 15%, July 23"
2020. Defendant(s) First Fidelity Services, et al., (“First Fidelity Services”) violated the TCPA by
calling Plaintiff(s) Na’eem Betz cell phone 202-XXX-8063, “numerous” times from the telephone
number (202-516-9872). Defendant(s) First Fidelity Services, et al., (“First Fidelity Services”) has

demonstrated willful or knowing noncompliance with 47 USC § 227(c)(5) by calling Plaintiff(s)

ORIGINAL VERIFIED COMPLAINT
~ Ts

 
Oo co NN DBD WO Be Ww NHN

NO No bP NH NH HN WN NY NO KH KF KF FY FP BF Ff PF ES eS
comUl MCN a a BON re ll ONO TT SON i ON CO

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 8 of 18

Na'eem Betz wireless telephone number 202-XXX-8063 “numerous” times which is registered on
the National Do Not Call Registry (DNC) since April 22, 2012. Plaintiff(s) number, which is
assigned to a cellular telephone service and is charged for monthly telephone usage and other
communication services. These calls caused emotional damage, extra electricity usage, extra
battery usage and were a direct invasion of privacy to Plaintiff(s) Na’eem Betz. The Defendant(s)
actions caused lost time, aggravation, and continued distress. Plaintiff(s) discovered after calling
and listening to the voicemails left on Plaintiff cell phone he was once again being telemarketed
by (“First Fidelity Services”) the same company who settled with Plaintiff and agreed not to call
his cell phone ever again. These new original voicemails either match identically to the previous
unauthorized calls or are remarkably similar in their audio transcriptions. Plaintiff has both the
original voicemails and their audio email transcriptions with the same exact familiar voice and
name in them. After listening to these new voicemails Plaintiff instantly knew who was calling his
cell phone without his verbal or express written consent. First Fidelity Services, et al., (“First
Fidelity Services”) never was given verbal, text, email or express written consent for any new
telemarketing cellular telephone calls as alleged in one of their voicemails. Plaintiff demands strict
proof to the contrary of these false and deceptive statements regarding an alleged inquiry for
services. Again, First Fidelity Services, et al., (“First Fidelity Services”) never scrubbed again
Plaintiff(s) wireless telephone against the National Do-Not-Call List or Registry after placing new
unwanted cellular telephone calls.

A text message to a cell phone is a "call" for purposes of the TCPA. Campbell-Ewald Co. v__

Gomez. 136 S, Ct. 663. 667 (2016).

 

20. Plaintiff Na’eem Betz is the regular carrier and private user of the cellular telephone

assigned the number ending in 8063. These calls caused emotional damage, extra electricity usage,

ORIGINAL VERIFIED COMPLAINT
~~

 
Oo 6 TN DBD nO F&F WY NY &

N pO WH ND NWN NH NY WN NO KF KF KR BF KF KF KF KF KF
Co NO A BP WOW NY KF OG Oo ON DH eH EP WD Y KF OS

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 9 of 18

extra battery usage and were a direct invasion of privacy to Plaintiff(s) Na’eem Betz by making
the telephone calls at issue in this Original Verified Complaint, Defendant(s) caused consumer
Plaintiff(s) Na’eem Betz actual harm, including the aggravation, nuisance, and invasion of privacy
that directly accompanies the receipt of unsolicited and harassing cellular telephone calls.
Defendant(s) calls constituted calls that were not for emergency purposes as defined by 47 U.S.C.
§ 227(b)(1(A)(i). Plaintiff(s) Na’eem Betz did not provide Defendant(s) with prior express written
consent or prior express consent to place calls to his cellular telephone.

“See Attached Exhibit A - The email confirmation sent from the (FTC) Federal Trade

Commission Verify@donotcall. gov to Plaintiff(s) Na’eem Betz confirming cellular telephone
registry on the (FTC) (FCC)) National Do Not Call Registry on a number ending in 8063 on

April 22, 2012.” “See Attached Exhibit B - Screenshots of Cellular Telephone Call Records from
Defendant(s) First Fidelity Services, et al., (“First Fidelity Services”) “See Attached Exhibit C -
(FCC) Federal Communications Commission - Consumer Help Resources Know your Rights: The
Rules on Robocalls and Robotexts”.

21. Upon information and belief the Defendant(s) never scrubbed Plaintiff(s) wireless telephone
against the TCPA established National Do-Not-Call List which also mandates all businesses that
place calls for marketing purposes maintain an “internal” do-not-call list (‘IDNC”). See 47 C_F.R.
§ 64.1200(d). The IDNC is “a list of persons who request not to receive telemarketing calls made
by or on behalf of that [seller].” Id. The TCPA prohibits a company from calling individuals on its
IDNC list or on the IDNC list of a seller on whose behalf the telemarketer calls, even if those
individuals’ phone numbers are not on the National Do-Not-Call Registry. Id.

At §64.1200(d)(3)(6). The called party is then entitled to bring a private action under the TCPA

for monetary and injunctive relief.

ORIGINAL VERIFIED COMPLAINT
~Q~

 
Oo Oo NT DB WH SP WD NO

wo PO NH NH HN NH NY NN NO KF FF FF HF KF YF FO ES S| hc
eo aT OHO A BP WHO NO KY DOD ODO MOP DH DH FSP WD NY KF O&O

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 10 of 18

22. Upon and information and belief the Defendant(s) willfully and knowingly called Plaintiff(s)
wireless phone “numerous” times from telephone numbers (202-615-2927), (929-810-2796), (989-
323-8827), (202-495-2205), (845-877-4760), (949-328-7756) (646-423-9300) while leaving
voicemail messages identifying the true nature of these illegal telephone calls.

23. Telemarketing Calls to “Do-Not-Call”...“DNC” Numbers Prohibited — 47 USC 227(c){5).
This section only applies to telephone solicitation calls. Anyone whose numbers are registered on
the DNC list that has received two telemarketing calls within a twelve-month period can sue for all
calls including the first. It does not matter if calls are live, pre-recorded or robo calls.

24. The DNC provision is a powerful section of the TCPA because it prohibits calls to both cell
phone and residential lines, which are registered on the federal or company specific do-not call
lists. It is not necessary to prove the telemarketer used an ATDS or used artificial or pre-recorded
voice messages. Live calls to numbers registered on the DNC are prohibited.

The best part about DNC violations from the consumer perspective is that the Sixth Circuit Court
of Appeals has held that damages under this section may be stacked on top of the TCPA 227(b)
section covering “calls to cell phones.” This means that the consumer can get up to $3000.00 per
call for violations of the cell phone prohibitions and the DNC provisions. Charvat v NMP, LLC,
656 F. 3d 440 (6th Cir. 2011).

25. TCPA Damages: According to the TCPA, as codified in 47 U.S.C. § 227, an individual or
entity has a private right of action to bring an action based on a violation of a subsection of the
Act. (47 U.S.C. § 227(b)(3) (calls to a cell phone / wireless telephone). An individual or entity
may bring an action to enjoin such violations, for monetary loss for such violations, for $500.00
for each such violation, whichever is greater, or for both injunction and damages. If the court finds

that the defendant willfully or knowingly violated the regulations under the TCPA, the court may,

ORIGINAL VERIFIED COMPLAINT
~10~

 
NO oO ~ n wa > w No =

NY bv WHO NH NY NY NWN NWN NO KB RS RF Be Re PP FS PS hl
ao nN BN A BP BR NOR SU OlUlUlUCCOClUlOCOWOULUMUGNSN ONO CROWN

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 11 of 18

in its discretion, increase the amount of the award to an amount equal to not more than 3 times the
amount of the statutory compensatory damages above.

26. The body of case law addressing the available damages for a Plaintiff(s) suing under a TCPA
private right of action reflects the general rule that where the court finds that the defendant caller
has violated a subsection of the Act, it will at least award to the Plaintiff $500 per violation as
required by the Act.

27. Furthermore, when the facts of the specific case rise to the level of showing a knowing or
willful violation of the Act, the court will, in its discretion and within its jurisdiction, also award
exemplary or treble damages that may be as much as three times the damages award. In
determining willfulness, the court looks at whether the defendant’s actions show its knowledge of
the facts that constitute the offense (knowing); at the prior interactions between the Plaintiff(s) and
the Defendant; and at whether the defendant attempted to stall, evade or avoid its obligations
under the TCPA.

28.Willful and Knowing: Treble Damages One of the best arguments for trebling damages is the
standard set forth in 47 U.S.C. § 312 F, Administrative sanctions, which is part of the same section
of the United States Code that the TCPA falls under.

(f) “Willful” and “repeated” defined

For purposes of this section:

(1) The term “willful”, when used with reference to the commission or omission of any act, means
the conscious and deliberate commission or omission of such act, irrespective of any intent to
violate any provision of this chapter or any rule or regulation of the Commission authorized by

this chapter or by a treaty ratified by the United States.

ORIGINAL VERIFIED COMPLAINT
~1li~

 
© oo ~ nN wa > w No =

NN WHO bP WH NH NH NY NN NO KF KF § FF KF HS FPF OS ES he
Oo YN DN MN BR WO NO KH CO CO ON DH AH SF WY YP KF O&O

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 12 of 18

(2) The term “repeated”, when used with reference to the commission or omission of any act,
means the commission or omission of such act more than once or, if such commission or omission
is continuous, for more than one day.

29. Courts may treble the damages award if the court finds that Defendant's violations were
committed "willfully or knowingly." 47 U.S.C. § 227(b)(3). Although neither the TCPA nor the
FCC regulations define the terms "willfully or knowingly", courts have generally interpreted
willfulness to imply only that an action was intentional. Smith v. Wade, 461 U.S. 30, 41 n.8
(1983). While the TCPA does not define willful, the Communications Act of 1943, of which the
TCPA is a part, defines willful as "the conscious or deliberate commission or omission of such act,
irrespective of any intent to violate any provision, rule or regulation." In Dubsky v. Advanced
Cellular Communications, Inc., No. 2008 cv 00652, 2004 WL 503757, at * 2 (Ohio Com. Pl. Feb.
24, 2004), the court found that in the context of the TCPA, the term acting "willfully" means that
"the defendant acted voluntarily, and under its own free will, regardless of whether the defendant
knew that it was acting in violation of the statute.” 47 U.S.C.§ 227(b)(3).

30. The TCPA defines an ATDS as “equipment which has the capacity —- (A) to store or
produce telephone numbers to be called, using a random or sequential number generator; and (B)
to dial such numbers." 47 U.S.C. § 227(a)(1). In a 2015 order, the FCC held that the "TCPA's use
of ‘capacity’ does not exempt equipment that lacks the ‘present ability’ to dial randomly or
sequentially,” and that "the capacity of an autodialer . . . also includes its potential functionalities."
See In the Matter of Rules & Regulations Implementing the Telephone Consumer Protection Act
of 1991, 30 F.C.C. Red. 7961, 7974 (July 10, 2015) ("2015 Order").

31. The list of the several “INCOMING” Cellular Telephone Calls placed by the Defendant(s)

First Fidelity Services, et al., (“First Fidelity Services”).

ORIGINAL VERIFIED COMPLAINT
~12~

 
oO oo ~ nN in a Ow i) —

NM po bw NY NH WN NY NH NO KH &§- KF FF KF FP KF EE ES he
oOo ST ON OO Ss DH NO KF DOD ODO Be SND DH HW FP WO HY KF OS

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 13 of 18

1. Call and Voice Message on Tuesday 03/10/2020 11:06AM from 1-202-615-2927
2. Call and Voice Message on Friday 04/10/2020 9:24AM from 1-929-810-2796

3. Call and Voice Message on Tuesday 04/21/2020 11:00AM from 1-989-323-8827
4. Call and Voice Message on Thursday 04/23/2020 9:55AM from 1-202-495-2205
5. Call and Voice Message on Tuesday 05/05/2020 2:23PM from 1-845-877-4760

6. Call and Voice Message on Wednesday 07/15/2020 1:21PM from 1-949-328-7756
7. Call and Voice Message on Monday 07/20/2020 11:53AM from 1-646-423-9300

Calling a consumer who has asked not to be called potentially exposes a seller and telemarketer
to a civil penalty of $16,000 ($40,000 beginning 08/01/16) per violation. Violators will be subject
to civil penalties of up to $16,000 ($40,000 beginning 08/01/16) per violation, as well as

injunctive remedies.

VIL. COUNT I
THE TELEPHONE CONSUMER PROTECTION ACT
VIOLATIONS OF 47 U.S.C.§227(c)(5)
FOR CALLS PLACED TO NUMBERS LISTED ON THE DO NOT CALL REGISTRY

32. Plaintiff(s) alleges and incorporates the information in paragraphs 1 through 43.

33. Defendant(s) has demonstrated willful or knowing non-compliance with 47 USC § 227(c)(5)
by calling Plaintiff(s) Na’eem Betz wireless telephone number 202-XXX-8063 that has been
placed on the National Do Not Call Registry (DNC) since April 22, 2012, Plaintiff(s) number,
which is assigned to a cellular telephone service. Plaintiff(s) Na’eem Betz has never consented
verbally or in writing to receive telephone calls from the Defendant(s) First Fidelity Services, et
al., (“First Fidelity Services”). The DNC provision is a powerful section of the TCPA because it

prohibits calls to both cell phone and residential lines, which are registered on the Federal or

company specific Do-Not Call lists. It is not necessary to prove the telemarketer used an ATDS or

ORIGINAL VERIFIED COMPLAINT
~13~

 
NO oo ~ nN wa > w nN —

NHN NO HNO WN KH HN NY NWN NO KK KF FF FF KF FSF Fe EE Eh he
co oN ONO AN Bw HH NSF COlUlUCCOlUlClCUCOUMNSNUCONUCUCUMUDSlUCUMN ND ll CO

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 14 of 18

used artificial or pre-recorded voice messages. Live calls to numbers registered on the DNC are
prohibited.

34. “See Attached Exhibit A - The email confirmation sent from the (FTC) Federal Trade
Commission Verify@donotcall.gov to Plaintiff(s) Na'eem Betz confirming cellular telephone
registry on the (FTC)(FCC) National Do Not Call Registry on a number ending in 8063 on
April 22, 2012.” “See Attached Exhibit B - Screenshots of Cellular Telephone Call Records from
Defendant(s) First Fidelity Services, et al., (“First Fidelity Services”) “See Attached Exhibit C —
(FCC) Federal Communications Commission - Consumer Help Resources Know your Rights: The
Rules on Robocalls and Robotexts.”

Consent or permission must be evidenced by a registrant’s signed, written agreement to be
contacted by the telemarketer. Id. § 64.1200(c)(2)(ii). The written agreement must also include the
telephone number to which the calls may be placed. Id.

35. A person whose number is on the Registry and has received more than one telephone
solicitation within any twelve-month period by or on behalf of the same entity in violation of the
TCPA can sue the violator and seek the same statutory damages available under § 227(b) — the
greater of actual damages or $500, a figure that may be trebled for willful or knowing violations.
47 U.S.C. § 227(c)(5).

36. Each Defendant(s) violated 47 U.S.C. § 227(c) by sending, either directly or through the
actions of others, telephone solicitation calls to telephone numbers listed on the National Do Not
Call Registry. The TCPA imposes liability on entities that do not directly place illegal calls. It has
long been the law that a seller of goods or services can be liable for TCPA violations even if the

seller does not directly place or initiate the calls. As explained by the FCC, the TCPA and its

ORIGINAL VERIFIED COMPLAINT
~14~

 
Oo Oo I DB A FP WH NO

NHN wo PO KN NHN HN NY NHN NO KF FF FF FF KS PF KF PF Eh hl ES
oN OHO UN BR WS NF OO OOO ST DNKNOMrlClULDRSlUlUMLGeOUDL lL CUO

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 15 of 18

regulations “generally establish that the party on whose behalf a solicitation is made bears ultimate
responsibility for any violations.”

37. See Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,
Mem. and Order, 10 FCC Red. 12391, 12397 ¥ 13 (1995). The FCC reiterated this principle in
2005 when it stated that “a company on whose behalf a telephone solicitation is made bears the
responsibility for any violation of our telemarketing rules, and calls placed by a third party in the
name of that company are treated as if the company itself placed the call.”

38. See Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991;
Request of State Farm Mutual Automobile Insurance Company for Clarification and Declaratory
Ruling, Declaratory Ruling, 20 FCC Red. 13664, 13667 4 7 (2005). The FCC reaffirmed this in
2013, when it held (a) with respect to violations of § 227(b), a seller may be liable under
principles of apparent authority, actual authority, and ratification for telemarketing violations
placed by third parties, and (b) with respect to violations of § 227(c), a seller may be liable under
those same principles, and, under the express terms of the statute, for calls placed “on behalf of”
the seller. In re Joint Pet. Filed by Dish Network, 28 FCCR 6574 (2013).

39. Violation of § 227(c) for calls placed to numbers listed on the FCC - National Do Not Call
Registry, each Defendant(s) violated 47 U.S.C. § 227(c) by sending, either directly or through the
actions of others, telephone solicitation calls to telephone numbers listed on the (FTC) FCC -
National Do Not Call Registry.

40. Defendant(s) has committed “numerous” separate violations of 47 USC § 227(c) and
Plaintiff(s) is entitled to damages of $500 per violation pursuant to 47 U.S.C. § 227(b) — the

greater of actual damages or $500, a figure that may be trebled for willful or knowing violations

ORIGINAL VERIFIED COMPLAINT
~15~

 
Oo © NS DBD Uw SFP WHO NH

NO wpo NbN NH NHN WN NHN NH NY KF F&F FF Ff FF FSF PSF OU ES hl ES le
eo ~~ OO mh BR WH NY KF CO OO HF TD DH mH FP WD NY FK O&O

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 16 of 18

up to $1500 47 U.S.C. § 227(c)(5). The acts and practices alleged in Paragraphs 1-43 constitute
violations of section 47 U.S.C. § 227(c)(5).

41. The frequency of this unauthorized cellular telephone calls have facial plausibility that
Plaintiff(s) Na’eem Betz has plead as factual content that will allow the court to draw the
reasonable inference that the Defendant(s) First Fidelity Services, et al., (“First Fidelity Services”)
is liable for their unlawful conduct and behavior. Assuming the truth of Plaintiff(s) factual
allegations, the Court will find all claims to be facially plausible.

IV. PRAYER FOR RELIEF

42. WHEREFORE, Plaintiff Na’eem Betz demands judgment for monetary damages against
the Defendant(s) First Fidelity Services, et al., (“First Fidelity Services”) eleven thousand dollars
for actual or statutory damages, punitive damages, attorney's fees and costs and further relief as
the Court deems just and proper.

X. DEMAND FOR JURY TRIAL
43. Plaintiff(s) hereby demands a trial by jury of all issues so triable as a matter of law.

Respectfully submitted this 27" day of July 2020.

XI. VERIFICATION OF COMPLAINT AND CERTIFICATION
(DISRTICT OF COLUMBIA)

Plaintiff(s), Na’eem Betz, states as follows:
I am the Plaintiff(s) in this Federal Civil proceeding.
I believe that this Original Verified Complaint is well grounded in fact and warranted by

existing law or by a good faith argument for the extension, modification or reversal of existing

ORIGINAL VERIFIED COMPLAINT
~16~

 
oS Oo IAN HN OH FP WY NY

NO NO HN NH KH NY NY NN WN KF KF KF FF PF OS PSF Sle
Co ~Sa OKN OU BRelUMwGAUCUDNOlUlUmrELElUOUlUlCCOOClClCOCOCOUNS DH a DBO ll CUO

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 17 of 18

law. I believe that this Original Verified Complaint is not interposed for any improper purpose,
such as to harass any Defendant(s) cause unnecessary delay to any Defendant(s), or create a
needless increase in the cost of litigation to any Defendant(s), named in the Original Verified
Complaint. I have filed this Original Verified Complaint in good faith and solely for the purposes
set forth in it. Each and every exhibit I have provided which has been attached to this Onginal
Verified Complaint is a true and correct copy of the original.

Except for clearly indicated redactions made by my Plaintiff(s) Na’eem Betz where appropniate,
I have not altered, changed, modified or fabricated these exhibits.

Pursuant to 28 U.S.C. § 1746(2), Na’eem Betz, hereby declare (or certify, verify or state) under

penalty of perjury that under the laws of the United States of America that the

foregoing is true and correct. Executed on July 27, 2020. FY,
TA

a’eem Betz
Date: July 27", 2020 Mtiff, In Propria Persona
ei RIGHTS RESERVED

NA’EEM BETZ

4244 HILDRETH ST.SE
WASHINGTON, D.C. 20019-9998
nobetzo@gmail.com

NA’EEM BETZ

P.O. BOX 15714

WASHINGTON, D.C. 20003-9998

XII. CERTIFICATE OF SERVICE

I hereby certify that on this 27" day of July 2020, I filed the foregoing by CM/ECF System for

District Court for the District of Columbia which will then send a notification of such filing. I

ORIGINAL VERIFIED COMPLAINT
mol ges

 
> Ww WN

co Oo st DH MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:20-cv-02093-DLF Document1 Filed 07/29/20 Page 18 of 18

further state under oath that I caused the forgoing, to be served on the parties listed below by
United States Postal Service postage prepaid as a courtesy, on the following:

I certify that a copy of the Verified Complaint will be served upon the Defendant(s) registered
agent, below in compliance with FRCP Rule 4; Pursuant to Local Civil Rules.

FIRST FIDELITY SERVICES
13217 JAMBOREE ROAD, SUITE #426
TUSTIN, CALIFORNIA 92782
Defendant(s)

Christopher P. Meier, Esq.
GREENSPOON MARDER, LLP
Chris Meier Esq.
100 West Cypress Creek Road Suite 700
Ft. Lauderdale, FL 33309
Direct: (954) 734.1836 | Direct Fax: (954) 213.0073
christopher. meier@gmlaw.com
www.gmliaw.com

Lead Attorney to be noticed for Defendant

Vu

Date: July 27", 2020 i a’eem Betz
Plaintiff, In Propria Persona
ALL KIGHTS RESERVED

ORIGINAL VERIFIED COMPLAINT
~18 ~

 
